[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action to recover architectural and development services, which the plaintiff claimed were performed for and at the direction of the named defendant. The complaint alleges that the services were performed between October 12, 1987 and November 26, 1987, but evidence at the trial showed that they were performed between November 1987 and January 1988.
The plaintiff was originally contacted by Charles Lehn and performed services for him between May and August 1987. Lehn was represented by the defendant, an attorney with Cohen and Wolf, a law firm. The architectural services were rendered to Lehn even though the defendant, as Lehn's attorney, had telephone conversations and meetings with the plaintiff in the course of representing the client. The plaintiff was unsuccessful in obtaining payment from Lehn, and now claims that the defendant is responsible for the architectural fees in the amount of $3,072.98. The defendant had no contractual relationship with the plaintiff for services to be rendered to him individually, and never promised to pay the plaintiff for the architectural work performed for Lehn. Where an agent makes a contract only on behalf of a competent disclosed principal whom he has the power to bind, he does not thereby become liable for nonperformance of the contract. Robert T. Reynolds Associates, Inc. v. Asbeck, 23 Conn. App. 247, 253; Behlman v. Universal Travel Agency, Inc., 4 Conn. App. 688, 690; 2 Restatement (2nd), Agency, section 328. The plaintiff has not proven its claim by a fair preponderance of the evidence.
Judgment may enter for the defendant.
ROBERT A. FULLER, JUDGE